CHECKLIST FOR ANDERS BRIEF
DOCKET NO.: 06-15-00086-CR-06-15-00089-CR                                                                      REVIEW DATE: 7/14/2015
STYLE: Samuel Moses Williams v. The State of                       Texas
                                                                                                        YES       NO         Reject
 1.   Did counsel file brief and motion to withdraw as counsel?                                         ☒         ☐           ☐
 2.   Did counsel provide assurances that Anders duties were performed by either
      a. attaching correspondence from counsel to client, or                                            ☒         ☐           ☐
      b. filing certification of performance of duties to client?                                       ☐         ☒           ☐
 3.   As part of 2 above, did counsel
      a. provide copies of Anders brief and motion to withdraw,                                         ☒         ☐           ☐
      b.    advise client of rights to review record and file pro se response, and                      ☒         ☐           ☐
      c.    either
            i. forward copies of CR and RR to client, or                                                ☒         ☐           ☐
            ii.   forward appropriately formatted form motion for access to record?                     ☐         ☒           ☐

                                                                                                        YES       NO         Warn
  Rule 38.1(a) Identity of Parties and Counsel
                   List of all parties                                                                  ☒         ☐           ☐
                       Names and address of all TRIAL counsel                                           ☒         ☐           ☐
                       Names and address of all APPELLATE counsel                                       ☒         ☐           ☐
 Rule 38.1(b) Table of Contents               References the page number in the brief                   ☒         ☐           ☐
                                              Indicates the subject matter of each issue/point          ☐         ☒           ☐
 Rule 38.1(c) Index of Authorities                Lists citations alphabetically                        ☒         ☐           ☐
                                                  Gives the page numbers where cases are cited          ☒         ☐           ☐
 Rule 38.1(d) Statement of the Case               States concisely the nature of the case               ☒         ☐           ☐
                                                  States the course of the proceedings                  ☒         ☐           ☐
                                                  Gives the disposition of the case                     ☒         ☐           ☐
 Rule 38.1(f) Issues Presented (States concisely all issues or points)                                  ☐         ☒           ☐
 Rule 38.1(g) Statement of Facts
                  States the facts concisely and without argument                                       ☒         ☐           ☐
                 Gives RR references (CL if not here but in Argument; Rebrief if in neither)            ☒         ☐           ☐
 Rule 38.1(h) Summary of the Argument
                 Contains a succinct, clear, and accurate statement of the arguments                    ☐         ☒           ☐
                       Does not merely repeat issues/points                                             ☐         ☒           ☐
  Rule 38.1(i) Argument           Contains a clear, concise argument                                    ☒         ☒           ☐
                                  Must contain appropriate citations to authorities and/or the record   ☒         ☐           ☐
 Rule 38.1(j) Prayer/Short Conclusion (States clearly the nature of the relief sought)                  ☒         ☐           ☐

 Rule 9.1          Signing                  State Bar of Texas identification number                    ☒         ☐           ☐
                                            Correct signature for e-filed documents - /s/xxnamexx       ☒         ☐           ☐
 Rule 9.5(d)       Certificate of Service                                                               ☒         ☐           ☐
 Rule 9.4          Form          1” margins                                                             ☒         ☐           ☐
                                 Double spaced                                                          ☒         ☐           ☐
                                 10-point non-proportionally spaced; 13-point proportionally spaced     ☒         ☐           ☐
                                 Certificate of Compliance (word-count ≤ 15,000 words)                  ☒         ☐           ☐


 E-FILED?         ☒ YES ☐ NO                     BOOKMARKED?           ☐ YES ☒ NO                   SEARCHABLE?    ☒ YES ☐ NO
 DISPOSITION:          ☒ FILE ☐ FILE & CORRECTION LETTER                  ☐ RE-BRIEF             O/A:     ☐ REQUESTED ☒ WAIVED

 DATE FILED: 7/14/2015             PRO SE RESPONSE DUE: 8/13/2015